RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to the abstract and claims 1, 3, 4, 6, 8, and 13, filed on 11 October 2022, have been entered in the above-identified application.  Claim 5 has been cancelled by applicant.  Claims 1-4 and 6-13 are pending.

WITHDRAWN REJECTIONS
The objections to the specification, made of record on page 3, paragraph 5 of the office action mailed 08 July 2022 have been withdrawn due to Applicant’s amendment in the response filed 11 October 2022.
The 35 U.S.C. § 112(b) rejection of claims 1-13, made of record on page 6, paragraph 10 of the office action mailed 08 July 2022 have been withdrawn due to Applicant’s amendment in the response filed 11 October 2022.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 and 6-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 16/755,040.  The claims filed on 27 July 2022 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 7, claim 1 of the ‘040 application also recites an adhesive composition for a foldable display comprising: 
A polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group in which the content of alkyl (meth)acrylate is from 94 to 99 parts by weight based on 100 parts by weight of the polymer,
A crosslinking agent in the range of 0.001 to 0.4 parts by weight based on 100 parts of the polymer,
Wherein the adhesive strength of the adhesive composition with a polyimide film after curing is greater than or equal to 500 gf/in and less than or equal to 5,000 gf/in at room temperature;
A storage modulus of the adhesive composition after curing measured under a condition of -20 °C and 1% strain is greater than or equal to 50,000 Pa and less than or equal to 250,000 Pa;
An initial stress at the time starting strain under a condition of -20°C and 12% strain is greater then or equal to 5,000 Pa and less than or equal to 20,000 Pa;
A final stress measured after strain for 10 minutes under a condition of -20 °C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa.

	The ‘040 application does not specify the stress drop as claimed.  However, the initial and final stresses specified in claim 1 of the ‘040 application allow for a stress drop within the claimed range.  For example, using the maximum initial stress and maximum final stress specified in claim 1 of the ‘040 application, the stress drop is (20,000 Pa – 10,000 Pa) / (20,000 Pa) = 50% stress drop.  Accordingly, the claim is provisionally rejected on the grounds of obvious double patenting.
	Regarding claims 2-4, 6 and 8-13: claims 2-4, 6, and 8-13 of the ‘040 application recite these additional limitations, respectively.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Pub. 2016/0177147 A1).
	Regarding claim 1, Han discloses an adhesive composition for a foldable display (“adhesive composition” exhibiting foldability desirable for display applications: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]) comprising: a polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group (“comonomer” and “hydroxyl group-containing (meth)acrylate”, respectively, polymerized together: e.g. ¶¶ [0007] – [0010], [0033] – [0035], [0050] – [0081], [0114] – [0143]); and a crosslinking agent (e.g. ¶¶ [0016], [0105] – [0107]).
	Han discloses a content of the alkyl (meth)acrylate monomer is, e.g., from 60 parts by weight to 95 parts by weight (e.g. ¶¶ [0010], [0074]) and a content of the monomer having a crosslinkable functional group is from 5 parts by weight to 40 parts by weight based on 100 parts by weight of the polymer (e.g. ¶¶ [0010], [0062], [0078]).  This overlaps the ranges of these comonomers specified in claim 1.
	With respect to (I) an adhesive strength of the adhesive composition with a polyimide film after curing is greater than or equal to 500 gf/in and less than or equal to 5,000 gf/in at room temperature, (II) a storage modulus of the adhesive composition after curing as measured under a condition of -20°C and 1% strain is greater than or equal to 50,000 Pa and less than or equal to 250,000 Pa; (III) an initial stress at the time a starting strain under a condition of -20°C and 12% strain is greater than or equal to 5,000 Pa and less than or equal to 20,000 Pa; (IV) a final stress measured after strain for 10 minutes under a condition of -20°C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa; or (V) a stress drop by (initial stress-final stress)/(initial stress) is greater than or equal to 40% and less than or equal to 90%, the examiner observes the following:
	With particular respect to (I), Han discloses an adhesive strength of the adhesive composition with a PET film after curing is, e.g., greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in at room temperature (e.g. ¶¶ [0021], [0041] – [0046], [0130], [0131]).  Although Han’s film composition for evaluating adhesive strength differs from that claimed (PET versus polyimide), in at least one embodiment, Han’s adhesive composition adheres to a polyimide film (as a “base layer” in a “window film”: e.g. ¶¶ [0152], [0156], [0157]).  With respect to PET, Han notes an adhesive strength within the range cited above provides excellent reliability and adhesion at room temperature (e.g. ¶ [0131]).
	Therefore, it would have been obvious to provide Han’s adhesive composition with an adhesive strength with a polyimide film at a level comparable to that with a PET film, e.g. greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in, at room temperature, the motivation being to provide similar reliability and adhesion in an alternative embodiment of the adhesive composition.
	With particular respect to (II), Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Although these ranges are not explicitly referenced as being measured at 1% strain, Han measures storage modulus in exemplary embodiments at a strain of 1% (e.g. ¶ [0180]).  Generally, Han states a modulus within the ranges cited above provides an adhesive film formed from the adhesive composition which does not suffer from whitening under flexing during its intended use in a foldable display (e.g. ¶ [0128]).  One of ordinary skill in the art would have appreciated the whitening is undesirable in a foldable display since any whitening that occurs will block emitted light from the display, i.e. is undesirable in that transparency is reduced, such properties being desirable (e.g. ¶¶ [0005], [0053], [0122], [0125], [0176], [0177], [0190]).  Moreover, in assessing exemplary adhesive compositions and films, Han states inventive examples have such properties comprising storage moduli within the claimed ranges and at a strain of 1%.
	Accordingly, it would have been understood Han’s broader disclosure of a storage modulus of is measured at a strain of 1%.  Additionally or alternatively, it would have been obvious to measure Han’s storage modulus at a strain of 1% in order to best determine adhesive compositions which avoid whitening under flexing,
	With particular respect to (III) and (IV), as discussed above, Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Since storage modulus represents the real component of the complex modulus, i.e. the elastic modulus, the stress under a condition of -20°C at 12% strain is greater than or equal to 1,200 Pa and less than or equal to 120,000 Pa, e.g. greater than or equal to 2,400 Pa and less than or equal to 24,000 Pa, the endpoints of these ranges being obtained by multiplying the endpoints for the storage modulus by 12%.  As for the final stress after strain for 10 minutes under a condition of -20°C, Han measures a recovery rate defined by 
                
                    r
                    e
                    c
                    o
                    v
                    e
                    r
                    y
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            %
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    X
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    100
                
            
where Xf is the increased thickness after removing a thickness-direction applied strain to an adhesive and X0 is a distance of 10 times the initial thickness of the adhesive film is greater than or equal to 30% and less than or equal to 98% by relaxing the adhesive at the same rate as a pulling rate used to measure the strain (e.g. Fig. 3; ¶¶ [0023], [0031], [0048], [0049], [0134] – [0136], [0138], [0139], [0186]).  Therefore, it is understood that a large portion of the stress is alleviated within 10 minutes, and high recovery rates are desired for reliability and flexibility purposes (e.g. ¶¶ [0098], [0123], [0126], [0127], [0138], [0139]).
	With respect to (V), Han does not specify the stress drop as claimed but does describe the strain recovery rate defined by the equation and conditions above.  It is understood that a large portion of the strain and stress is alleviated within 10 minutes, and thus a high amount of stress drop is desired for reliability and flexibility purposes (e.g. ¶¶ [0098], [0123], [0126], [0127], [0138], [0139]).  
	The ratio of Xf/X0 is observed to be (final strain)/(first applied strain), i.e. Han discloses a strain recovery defined by (final strain)/(first applied strain) x 100 is greater than or equal to 2% and less than or equal to 70%.  The examiner observes Han’s first applied strain of 1000% is significantly higher than the claimed 12% strain.  Even though Han does not explicitly state the final strain is measured 20 minutes after removal of the first applied strain, the fact that Han achieves similar strain recovery to that claimed under substantially more strenuous conditions implies the strain recovery at the less strenuous conditions claimed will be higher than the range Han cites.  That is, Han’s strain recovery range of greater than or equal to 2% and less than or equal to 70% would have understood to similarly apply to a stress drop as defined in the claim, as would strain recoveries greater than Han’s 70%.  The Examiner observes that  substantially any strain recovery within Han’s range of 2% to 70% applies such that a long lifespan of a foldable display made with the adhesive composition is provided even with frequent folding (e.g. ¶¶ [0134], [0138], [0139]) even at extremely hot or cold temperatures (e.g. ¶¶ [0051], [0058], [0083], [0088], [0123], [0125] – [0129], [0131], [0132], [0140]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to configure Han’s adhesive composition such that the final stress measured after strain for 10 minutes under a condition of -20°C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa, the motivation being to provide an adhesive composition that relaxes quickly in order to enhance reliability and flexibility.  Furthermore, 
The examiner observes the benefits of a stress drop as discussed in the instant specification (e.g. p. 7, lines 15-24, of the amended specification submitted 13 April 2020) relate to the same advantages Han suggests, namely long-life folding capabilities over a wide range of temperatures.  Therefore, a stress drop defined by (initial stress – final stress)/(initial stress) is greater than or equal to 40% and less than or equal to 90% is not considered to be inventive.  
	Regarding claim 2, in addition to the limitations of claim 1, the adhesive composition Han discloses has a glass transition temperature (Tg) of, e.g., higher than or equal to -50°C and lower than or equal to -20°C (e.g. ¶¶ [0051], [0058]).
	Regarding claim 3, in addition to the limitations of claim 1, the alkyl (meth)acrylate Han discloses is, e.g., 2-ethylhextyl acrylate (e.g. ¶¶ [0064], [0077], [0162], [0174]).  2-Ethylhexyl acrylate is used in the example, see p. 10, [0174].
	Regarding claim 4, in addition to the limitations of claim 1, the crosslinkable functional group of the monomer Han discloses comprises, e.g., a hydroxyl group (e.g. ¶¶ [0007] – [0010], [0050], [0056] – [0062], [0078], [0115], [0116], [0118], [0119]).  4-Hydroxybutyl acrylate is used in the example, see p. 10, [0174].
	Regarding claim 6, in addition to the limitations of claim 1, the crosslinking agent Han discloses has, e.g., carbonyl groups (e.g. ¶ [0106]).
	Regarding claim 7, in addition to the limitations of claim 1, Han discloses a content of the crosslinking agent is in a range of, e.g., 0.01 parts by weight to 5 parts by weight based on 100 parts by weight of the polymer (e.g. ¶ [0107]).
	Han’s range for the content of crosslinking agent lies within the claimed range.
	Regarding claim 8, in addition to the limitations of claim 1, Han discloses the adhesive composition further comprises, e.g., an antistatic agent (e.g. ¶ [0112]).
	Regarding claim 9, Han discloses an adhesive layer comprising the adhesive composition for a foldable display as discussed in the 35 U.S.C. 103 rejection of claim 1, or a cured material thereof (“adhesive film” formed from the “adhesive composition” which may be cured, e.g. “adhesive layer”, “adhesive film” 200: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]).
	Regarding claim 10, in addition to the limitations of claim 9, Han discloses the adhesive layer further comprises a release film on, e.g., one surface of the adhesive layer (e.g. ¶¶ [0042], [0119]).
	Regarding claim 11, Han discloses a foldable display (“display member”: e.g. Fig. 1; ¶¶ [0125], [0126], [0134], [0144] – [0159]) comprising: a back plate substrate (“optical film”, e.g. “optical film” 40: e.g. Fig. 1; ¶¶ [0148] – [0159]); the adhesive layer as discussed in the 35 U.S.C. 103 rejection of claim 9 on one surface of the back plate substrate (e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]); and a display panel provided on one surface opposite to the surface in contact with the back plate substrate of the adhesive layer (“optical device”: e.g. ¶¶ [0027], [0154], [0155]).
	Regarding claim 12, in addition to the limitations of claim 11, Han discloses the foldable display further comprises a support on a surface opposite to the surface in contact with the adhesive layer of the back plate substrate (“touch functional unit” or other structure on an opposite surface of the “adhesive film” from the “optical film”: e.g. ¶¶ [0151] – [0155], [0159]).
	Regarding claim 13, in addition to the limitations of claim 11, Han discloses the back plate substrate comprises, e.g., polyimide (as a “base layer” of a “window film”, wherein a “window film” is a suitable example of an “optical film”: e.g. ¶¶ [0152], [0156], [0157]).

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 11 October 2022 regarding the 35 U.S.C. § 103 rejection of claims 1-13 of record over Han (U.S. Pub. 2016/0177147 A1) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 9 of the remarks that Han does not provide sufficient guidance for preparing an adhesive composition for a foldable display comprising a polymer with the content of alkyl (meth)acrylate monomer in the range of 50-99 parts by weight and the content of monomer with a crosslinkable functional group in the range of 1-50 parts by weight.
The Examiner disagrees, as Han clearly teaches an adhesive copolymer formed from monomers within the claimed amounts.  Han discloses that the content of the alkyl (meth)acrylate monomer is, e.g., from 60 parts by weight to 95 parts by weight (e.g. ¶¶ [0010], [0074]) and a content of the monomer having a crosslinkable functional group is from 5 parts by weight to 40 parts by weight based on 100 parts by weight of the polymer (e.g. ¶¶ [0010], [0062], [0078]).  This overlaps the ranges of these comonomers specified in claim 1.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant further argues on p. 10 that Han fails to suggest the adhesive strength of the adhesive composition with a polyimide (PI) film after curing, the storage modulus of the adhesive composition after curing, the initial stress, final stress, and stress drop properties as specified in claim 1.  Applicant acknowledges that Han does disclose the T-peel strength of the adhesive sheet with respect to a corona-treated PET film, and that Han does disclose a storage modulus range which overlaps the claimed range, see p. 10-11 of the remarks.
The Examiner is not persuaded.  While Han does teach the adhesive strength measured from a corona-treated PET film rather than a PI film as claimed, the applicant has presented no evidence to demonstrate that the adhesive strength with respect to a PI film as claimed would be substantially different from the adhesive strength with respect to a corona-treated PET film.  The range of adhesive strength value in the claims (500 to 5000 gf/in at room temperature) is substantially identical to that disclosed in Han (500 to 4000 gf/in at room temperature).  Both PI and PET are polymeric substrates.  While the peel strength test results would not be expected to be identical on the different substrates, there is no evidence to suggest that an adhesive having a peel strength with respect to PET within the disclosed range of Han would be so different as to lie outside of the claimed range of peel strength with respect to PI.
Regarding applicant’s argument that the storage modulus property of Han is broader than the claimed range, the Examiner is not persuaded.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the other properties including initial stress value, final stress value, and stress drop defined by (initial stress – final stress) / (initial stress) as claimed, the Examiner reiterates his position regarding each property in the rejection above.
Applicant particularly argues that comparative examples in the present application teach scenarios in which the acrylic polymer is within the claimed composition yet the storage modulus and stress are too high, outside of the claimed ranges.  See p. 13 of the remarks.
The Examiner is not persuaded.  The arguments are likened to a claim of unexpected results over Han with respect to the claimed adhesive strength, storage modulus, initial stress, final stress, and stress drop as claimed.  However, the referenced examples use specific monomers (ethylhexyl acrylate and acrylic acid) which are more specific than what claim 1 requires, and thus the unexpected results are not commensurate in scope with the claims.

Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 11 October 2022 regarding the provisional double patenting rejections of record have been carefully considered but are deemed unpersuasive.  Applicant requests to hold the rejections in abeyance pending a finding of otherwise allowable subject matter in this application or in copending application 16/755,040.  MPEP § 804(I)(B) notes that a provisional double patenting rejection should continue to be made by the Examiner in each application as long as there are conflicting claims in more than one application unless the provisional double patenting rejection is the only rejection remaining.  Accordingly, the provisional double patenting rejections are repeated herein.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached at (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759